Dissenting Opinion.
Howard, C. J.
— I do not think that it was necessary for the jury, in addition to finding that the decedent was of unsound mind, to find anything further on this issue.
When a person has been found to be of unsound mind, the law infers that he is incapable of transacting business. Section 2724, R. S. 1S94 (2554,R. S. 1881), provides that every contract, sale or conveyance of any person while of unsound mind shall be void; and section 2726, R. S. 1894 (section 2556, R. S. 1881), of the same statute, excepts persons, of unsound mind from, those who may make a valid will. And if a person of unsound mind cannot enter into a valid contract, or make a valid will, it is very clear that he cannot make a valid gift. See Willett v. Porter, 42 Ind. 250; Schuff v. Ransom, 79 Ind. 458; Riggs, Admr., v. American, etc., Society, 84 N. Y. 330.
In Fiscus v. Turner, 125 Ind. 46, an instruction was approved, in which the jury were told, that if a person was so far deprived of reason that he was no longer capable of understanding and acting with discretion in the ordinary affairs of life, he was insane within the meaning of the law. In other words, that want of capacity to act with discretion in the ordinary affairs of life, is evidence of unsoundness of mind; that unsoundness of mind and an incapacity for the transaction of business are correlative, each implies the other. Unsoundness of mind like drunkenness, is a fact to be found from the evidence.
*119The complaint and the finding, in this particular case, very closely follow the statute. Sections 2715, 2716, R. S. 1894 (2545 and 2546, R. S. 1881). The statement or complaint required by the statute to be made, is, “that any inhabitant of such county is a person of unsound mind and incapable of managing his own estate.” A guardian is to be appointed, “if such jury shall find that such inhabitant is a person of unsound mind.” The finding of unsoundness of mind simply, is sufficiently responsive to the complaint.
Believing that the verdict was sufficient, I must dissent from the conclusion reached by the court.